Citation Nr: 0302612	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increase in a 30 percent rating for organic 
affective disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 



INTRODUCTION

The veteran served on a active duty from May 1977 to 
September 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, denying a rating higher than 30 percent for organic 
affective disorder. 

During the pendency of the appeal, the RO granted the veteran 
a total disability rating based on individual unemployability 
due to service-connected disabilities, effective from 
February 1994.  In addition to the organic affective 
disorder, the veteran's service-connected disabilities and 
disability ratings are: facial scars, 50 percent, loss of the 
right eye, 40 percent, migraine, 10 percent, fracture 
residuals of the zygomatic arches, 10 percent, left eye 
conjunctivitis, 10 percent, deviated nasal septum, 0 percent, 
and sinusitis, 0 percent.  The veteran is also entitled to 
additional special monthly compensation for anatomical loss 
of the right eye and he is entitled to Chapter 35 educational 
assistance benefits. 

In February 1999, the Board remanded the case to the RO to 
have the veteran examined.  The Board also requested that the 
RO issue a Supplemental Statement of the Case.  As the RO has 
completed the development requested, no further action is 
necessary to comply with the Board's remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  On the basis of the rating criteria in effect prior to 
November 7, 1996, the service-connected organic affective 
disorder is not productive of more than definite impairment 
of social and industrial adaptability.

2.  On the basis of the rating criteria in effect from 
November 7, 1996, the service-connected organic affective 
disorder is not productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
impairment of long term memory; impaired judgment and 
abstract thinking. 

3.  Neither the rating criteria in effect prior to November 
7, 1996, nor the rating criteria in effect from November 7, 
1996, is more favorable to the claimant. 

4.  The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to service-connected organic affective 
disorder as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  Under the pre-November 7, 1996, version of the rating 
criteria, the veteran does not meet the criteria for a rating 
higher than 30 percent for organic affective disorder.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
§ 4.132, Diagnostic Code 9304 (1993).

2.  Under the November 7, 1996, version of the rating 
criteria, the veteran does not meet the criteria for a rating 
higher than 30 percent for organic affective disorder.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9304 (2002).

3.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence, is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  The record 
shows that, in a July 2002 letter, the RO notified the 
veteran that he should submit medical evidence that his 
disability had worsened and that VA would obtain VA medical 
records and other medical records he identified.  In the 
August 2002 Supplemental Statement of the Case, the RO 
specifically cited 38 C.F.R. § 3.159, implementing and 
containing the duty-to-notify provisions of 38 U.S.C.A. 38 
U.S.C.A. § 5103.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For these reasons, the Board concludes that duty-to-
the-notify provisions of the VCAA have been complied with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  A computer record, covering the 
period from 1985 to 2002, of the San Juan VA Medical Center 
shows no fee-basis treatment since 1991.  Although the 
veteran has been receiving Social Security Administration 
(SSA) benefits, first noted in the record in 1993, the 
veteran is also considered totally disabled by VA and the 
veteran has not provided information that the SSA records are 
relevant to his current claim.  Otherwise, all relevant 
records have been obtained and several VA examinations have 
been provided.  As the veteran has not identified any other 
evidence to substantiate his claim, the Board concludes that 
duty-to-the-assist provisions of the VCAA have been complied 
with. 



History 

The service medical records disclose that, in 1980, the 
veteran was involved in a motor vehicle accident, sustaining 
head trauma.  The trauma resulted, in part, in the loss of 
the right eye, extensive facial lacerations and maxillary 
fractures.  The veteran was subsequently permanently retired 
from the service because of his injuries. 

In 1982, the RO granted service-connection for the physical 
disabilities associated with the inservice injuries.  In 
1985, the RO granted service connection for organic affective 
disorder secondary to the inservice injuries and assigned a 
30 percent rating, effective from the day following 
separation from service.  In 1986, the RO reduced the rating 
to 0 percent.  In 1990, the RO found error in the 1986 
reduction and restored the 30 percent rating. 

Current Claim 
The veteran file his current claim in May 1992. 

In conjunction with a VA examination, a VA social and 
industrial survey was conducted at the veteran's home in 
1993.  The veteran was described as married with four 
children.  It was noted that he was receiving SSA benefits 
and the interviewer considered the veteran competent to 
handle funds.  Occupationally, it was reported that, after 
service, the veteran worked as an accountant for several 
months, he then was self-employed for about two and half 
years and he last worked in about 1990.  Medically, he was 
taking medication prescribed by a fee-basis physician.  

During the interview, the veteran was described as 
cooperative and in good spirits.  He did complain of 
depression, frustration and resentment about his disabilities 
because they kept him from obtaining his life goals.  He 
indicated that he slept a lot, day and night.  He described 
his daily routine as taking the children to school and  
visiting with relatives.  Neighbors described the veteran as 
logical and coherent in conversations, cordial and active in 
the neighborhood and at home. 

On VA examination in 1993, the veteran complained of 
frustration, inability to work, and hopelessness.  He stated 
that his condition had deteriorated.  He also complained of 
mood variations, poor sleep, irritability, impulsiveness, 
forgetfulness and poor concentration.  Objectively, the 
examiner described the veteran as oriented without 
hallucinations, suicidal or homicidal ideation.  The veteran 
appeared clean and alert with clear, coherent, and soft 
speech, good attention and impulse control, and fair 
concentration, insight and judgment.  The examiner did find 
the veteran's mood depressed and anxious.  The diagnosis was 
organic mood disorder, depressed.  The GAF score was 60.  The 
examiner commented that the complaints of the inability to 
work, irritability and a number of other things, were 
contradicted by the social survey findings. 

On VA examination in 1995, on review of the hospital record, 
the examiner reported that there was no record of psychiatric 
hospitalization.  He noted that the veteran was on medication 
prescribed by a fee-basis psychiatrist.  The veteran 
complained that he was at home most of the time and he did 
not participate in any activities.  He also complained of 
disorientation, forgetfulness and a tendency to loose 
control.  The examiner found the veteran to be dressed 
appropriately, but not clean shaven.  The veteran's 
conversation was coherent and relevant and he was alert and 
cooperative.  He was grossly oriented, judgment was not 
impaired and he could distinguish right from wrong.  Remote 
memory was fairly good, but there was a mild loss of recent 
memory and concentration was a little diminished.  There was 
no delusional material or perceptive disorder.  The examiner 
considered the veteran depressed and competent.  The 
diagnosis was organic affective disorder (depressed).  The 
GAF score was 60. 

On VA examination in 1999, the examiner reported reviewing 
the veteran's claim folder and his medical record.  She noted 
no evidence of psychiatric hospitalizations and that the 
veteran was on medication and that he was seen by a fee-basis 
psychiatrist.  She stated that the veteran had not worked 
since he was last self-employed, and that he lived with his 
wife and five children.  

The veteran complained that he tended to act impulsively and 
aggressively, affecting his relationship with his children 
and that he was still affected by his facial disfigurement.  

The examiner described the veteran as casually dressed and 
adequately groomed.  He was alert and aware of the interview 
situation and in contact with reality.  His answers were 
relevant, coherent and logical.  He was not delusional, but 
there was referential thinking about his physical appearance.  
The veteran did refer to episodes of depression and loss of 
concentration.  He stated that he occasionally had sudden 
memories of his accident.  The examiner noted some degree of 
forgetfulness and limitation in recalling or retaining 
information. 

In response to the Board's specific requests for information 
in the 1999 remand, the examiner reported the following: 
depression was recurring, but not continuous; sleep 
impairment was aided by medication; short term memory was 
impaired, but long term memory was not significantly 
impaired; abstract thinking was mildly impaired; 
understanding complex commands was mildly to moderately 
difficult; motivation and mood disturbances were related to 
depression; effective work and social relationships were 
moderately difficult, mostly in terms of the inability to 
control his reactions; and impulse control was somewhat 
impaired as was adapting to stressful circumstances, 
especially within the family environment.  

The examiner stated that judgment and thought processes were 
not impaired and speech was not circumstantial, 
circumlocutory, or stereotyped.  She also stated that there 
were no symptoms of anxiety, suspiciousness, panic attacks, 
suicidal ideation, obsessional rituals, irrelevant speech, 
spatial disorientation, neglect of personal appearance or 
hygiene, or hallucinations.  She reported that there was no 
grossly inappropriate behavior and that the veteran was not 
in persistent danger of hurting himself or others.  She 
reported too that the veteran was adequately capable of 
performing the activities of daily living and that he was not 
disorientated. 

The examiner considered the veteran competent.  The diagnosis 
was organic affective disorder, depressed.  The examiner 
assigned a GAF score of 55 to 60, explaining that the score 
meant that the veteran's neuropsychiatric disability was 
moderate. 

On VA examination in 2002, the examiner reported reviewing 
the veteran's claim folder and his medical record.  He noted 
no evidence of psychiatric hospitalizations and that in the 
last year the veteran was on medication prescribed by a fee-
basis psychiatrist.  He reported that the veteran lived with 
his wife of 18 years and children. 

The veteran presented with the following symptoms in the 
clinical history and on examination: sadness, irritability, 
loss of energy, insomnia, loss of interest in daily living 
activities, anxiety, feelings of worthlessness, tension and a 
depressed mood.  The examiner reported that the symptoms were 
sporadic and produced moderate difficulty in the veteran's 
social and occupational functioning. 

The examiner reported that the following signs and symptoms 
were not present on examination: panic attacks, 
suspiciousness, memory loss, stereotyped speech, difficulty 
in understanding complex commands, impairment in short or 
long term memory, impaired judgment, impaired abstract 
thinking, difficulty in establishing social relationships, 
suicidal ideas, obsessional rituals, illogical speech, 
impaired impulse control, disorientation, neglect of personal 
appearance, inability to establish  effective relationships, 
gross impairment in thought processes or communication, 
delusions or hallucinations, grossly inappropriate behavior; 
persistent danger of hurting self or others, intermittent 
inability to perform the activities of daily living, or 
memory loss for names of close relatives. 

The examiner considered the veteran competent.  The diagnosis 
was organic mood disorder secondary to head trauma with 
depressive features.  The examiner assigned a GAF score of 
60, explaining that the veteran had moderate symptoms and 
difficulties in social and occupational functioning which met 
the DSM-IV definition for a GAF score of 60. 



Rating Criteria 

The RO has rated the veteran's neuropsychiatric disorder 
under the VA's Rating Schedule, 38 C.F.R. Part 4, Diagnostic 
Code (DC) 9304. 

During the pendency of this claim, effective November 7, 
1996, VA amended the rating criteria for evaluating mental 
disorders.  Since the veteran filed his claim prior to the 
change in the regulation, the Board will consider both the 
old and new criteria to determine if one version is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (Where the regulation changes after a 
claim has been filed, VA must apply the regulatory version 
that is more favorable to the veteran.). 

The RO has also considered the claim both under the old and 
new criteria and has provided the veteran notice and the 
opportunity to respond to the regulatory changes. 

Pre-November 7, 1996, Criteria 

Under the rating criteria for DC 9304 prior to November 7, 
1996, an organic mental disorder with definite impairment of 
social and industrial adaptability is rated 30 percent.  A 50 
percent rating, the next higher rating, requires considerable 
impairment of social and industrial adaptability.   

In a precedent opinion issued by VA, the General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c). 



Amended Criteria, Beginning November 7, 1996 

The amended criteria for DC 9304 provide a 30 percent rating 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The amended 
version eliminated the term "definite" from the 30 percent 
rating criteria.  

The amended criteria for DC 9304 provide a 50 percent rating, 
the next higher rating, for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks, more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
Analysis 

When rating a service-connected disability, the entire 
history of the disability must be borne in mind in a rating 
determination, however the more recent evidence is generally 
the most relevant, as the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The GAF score reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A GAF score in the range of 55 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
See Carpenter v. Brown, 8 Vet. App. 240, 242-66 (1996) 
(citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994, (DSM- IV), and the meaning of a GAF 
score in the range of 55 to 60). 

Applying the pre-November 7, 1996, criteria, while there is 
evidence of impairment of social and industrial adaptability 
with such symptoms as depressed mood and anxiety (1993 VA 
examination); loss of recent memory and diminished 
concentration (1995 VA examination); recurring depression, 
short term memory and sleep impairment, impaired abstract 
thinking and understanding complex commands, and difficulty 
in effective work and social relationships (1999 VA 
examination); and, sadness, irritability, loss of energy, 
insomnia, loss of interest in daily living activities, 
anxiety, feelings of worthlessness, tension and a depressed 
mood (2002 VA examination), none of the examiners described 
the level of impaired social and industrial adaptability as 
more than moderate.  Moreover, after four VA examinations 
over nearly a ten year period with several different 
examiners, the GAF scores have been consistently in the range 
of 55 to 60, indicative of moderate symptomatology.  The 
evidence clearly demonstrates symptoms of a moderate degree, 
which is encompassed in the definition of "definite" 
impairment as used in DC 9304 and as interpreted in the 
precedent opinion of the VA's General Counsel.  In the 
absence of evidence of more than definite impairment of 
social and industrial adaptability, the criteria for a 50 
percent rating, that is, considerable impairment of social 
and industrial adaptability, is not demonstrated. 

Applying the criteria for a 50 percent rating in effect from 
November 7, 1996, to the findings on the 1999 and 2002 VA 
examinations in which the examiners specifically responded to 
the Board's request to address the criteria for a higher 
rating, the examiners found that speech was not 
circumstantial, circumlocutory, or stereotyped, and there 
were no panic attacks, long term memory loss, or impaired 
judgment.  As to the symptoms of depression, short term 
memory and sleep impairment, impaired abstract thinking and 
understanding complex commands, and difficulty in effective 
work and social relationships (1999 VA examination); and, 
sadness, irritability, loss of energy, insomnia, loss of 
interest in daily living activities, anxiety, feelings of 
worthlessness, tension and a depressed mood (2002 VA 
examination), the examiners consistently found that the level 
of impairment equated to a GAF score in the range of 55 to 
60, representing moderate difficulty in social and 
occupational functioning.  These symptoms have not resulted 
in an increase in disability to the level of reduced 
reliability and productivity as required for a 50 percent 
rating.  Rather, after VA examinations over a period of 
several years, no increase in disability has been 
demonstrated.  Accordingly, a rating in excess of 30 percent 
under the amended criteria is not warranted.  

Extraschedular Rating 

In the December 2001 Supplemental Statement of the Case, the 
RO provided the veteran notice that the 30 percent rating was 
continued, considering 38 C.F.R. § 3.321(b)(1) (an 
extraschedular rating). 

Pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board may not assign an extraschedular rating in the first 
instance.  The Board however may determine whether referral to 
the appropriate officials for consideration of an 
extraschedular is warranted.  VAOPGCPREC 6-96. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases, the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service, upon submission from the RO, are authorized 
to approve an extraschedular rating.  The governing norm is 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Although the veteran has not worked since about 1990 and is 
considered total disabled by VA since 1994, the total 
disability rating is based on both physical and mental 
conditions.  As for the mental condition, the amount of 
occupational impairment has been consistent and currently 
characterized as no more than moderate.  The record therefore 
does not support a finding of marked interference with 
employment due to service-connected organic affective 
disorder.  For this reason, referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is not 
warranted.

Burden of Proof

After a review of the entire record, the preponderance of the 
evidence is against the claim, precluding the application of 
the benefit of the doubt. 


ORDER

A rating higher than 30 percent for organic affective 
disorder is denied. 



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

